Citation Nr: 9910894	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  88-55 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the right knee with traumatic arthritis, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia of 
the left knee with traumatic arthritis, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active naval service from November 1951 to 
May 1962.

This appeal arises from a January 1987 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran's claim for increased ratings was 
initially filed in July 1986.  After the January 1987 denial, 
the veteran appealed to the Board, which remanded the case to 
the RO in June 1989 for additional development.  In December 
1990, following this development, the Board issued a decision 
denying the veteran's claims and he appealed to the United 
States Court of Veterans Appeals ("Court," now the United 
States Court of Appeals for Veterans Claims).

In November 1992, the Court vacated the Board's December 1990 
decision, and remanded the claim for additional development 
and re-adjudication, based on a joint motion by the Secretary 
of VA and the veteran.  Subsequently, during the Board's 
post-remand review, questions arose as to the Court's 
jurisdiction over this appeal.  See Strott v. Derwinski, 964 
F.3d 1124 (Fed. Cir 1992); Hamilton v. Brown, 4 Vet.App. 528, 
535-538 (1993) (there can be only one notice of disagreement 
as to a particular claim, and where such notice was filed 
prior to November 18, 1988, the Court of Veteran's Appeals 
has no jurisdiction).  Nevertheless, in light of the Court's 
indication of a "strong disinclination to apply the rule 
retroactively, absent extraordinary good cause to do so," 
Hamilton, 4 Vet.App. at 540, the Board elected to proceed 
consistent with the Court's November 1992 order.

In June 1993, the Board remanded the claim to the RO, which 
continued its prior denials of the veteran's claim in a 
September 1993 rating decision.  In March 1995, the Board 
administratively remanded the case to the RO to provide the 
veteran with an opportunity for a hearing before the Board.  
In May 1996, after hearing the veteran's testimony, the Board 
again remanded the claim for evidentiary development and to 
adjudicate an inextricably intertwined claim for service 
connection for arthritis of the knees.  In December 1996, the 
RO issued a rating decision again continuing its prior 
denials.   However, in May 1997, the Board determined that 
the medical examination upon which these denials were based 
was inadequate, especially as it failed to address the 
etiology of the veteran's arthritis and/or discuss any 
functional impairment of the knees due to pain, weakness, 
fatigability or incoordination.  See generally DeLuca v. 
Brown, 8 Vet.App. 202 (1995).

In January 1998, a new orthopedic examination of the 
veteran's knees was conducted at the VA Medical Center (VAMC) 
in Louisville, augmented in May 1998 by a supplementary 
opinion.  A July 1998 supplementary statement of the case 
(SSOC) continued the RO's prior denials of increased ratings 
for the veteran's knee conditions, and the case has been 
returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran's chondromalacia with traumatic arthritis of 
the left and right knees is manifested by frequent episodes 
of locking, pain and effusion into the joint prior to January 
9, 1998.

3.  Since the veteran's VA medical examination on January 9, 
1998, the medical evidence of record demonstrates that pain, 
fatigue and incoordination secondary to the veteran's 
chondromalacia and traumatic arthritis have functionally 
limited the range of motion of both legs in flexion to 15 
degrees or less.  There is no objective evidence of such 
restrictive movement prior to this date.

CONCLUSIONS OF LAW

1.  The criteria for ratings of 20 percent, but no greater, 
for chondromalacia of the left and right knees, with 
traumatic arthritis, have been met prior to January 9, 1998.  
38 U.S.C.A. §§ 1155, 5107(a), 5110 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.321(b)(1), 3.400, 4.1, 4.2, 4.7, 4.14, 4.20, 
4.27, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5003, 5010, 
5257, 5258 (1998).

2.  Since the veteran's VA examination on January 9, 1998, 
the criteria for ratings of 30 percent, but no greater, for 
chondromalacia of the left and right knees, with traumatic 
arthritis, have been met.  38 U.S.C.A. §§ 1155, 5107(a), 5110 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321(b)(1), 3.400, 
4.1, 4.2, 4.7, 4.14, 4.27, 4.40, 4.45, 4.71a, Diagnostic 
Codes (DC) 5003, 5010, 5257, 5260 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested an increased rating for 
chondromalacia with traumatic arthritis of the left and right 
knees, each of which has been separately evaluated as 10 
percent disabling.  Since these conditions were previously 
service connected and rated, and the veteran is asserting 
that higher ratings are justified due to an increase in 
severity of the disability, his claim must be deemed "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  See 
Caffrey v. Brown, 6 Vet.App. 377, 381 (1994).  Under these 
circumstances, pursuant to its duty to assist, the VA may be 
required to provide a new medical examination to obtain 
evidence necessary to adjudicate the increased rating claim.  
Id., citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  This obligation was satisfied by the January 1998 
examination at the Louisville VAMC described below (taken 
together with a May 1998 addendum) and the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  However, the Board must also 
consider the history of the veteran's injury, as well as the 
current clinical manifestations of its residuals and the 
overall effect that the disability has on the earning 
capacity of the veteran.  See 38 C.F.R. § 4.2.  This is 
particularly so, in a case such as the veteran's, which has 
been active for many years.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran was medically discharged from the U. S. Marine 
Corps in May 1962 for conditions including bilateral 
chondromalacia patellae.  He has been service connected for 
this condition since his release from active duty.  

After filing his claim, the veteran was examined at the 
Louisville VAMC in October 1986.  The report of that 
examination noted an episode of "giving way" of the knees 
in 1984 "where it all started," and reports of pain and 
tenderness in both knees by the veteran.  The examiner 
observed a slight left-side limp, but the veteran was 
otherwise able to "ambulat[e] without difficulty" using a 
left knee brace.  The left knee was slightly puffy, and there 
was slight bilateral crepitus and tenderness.  The left knee 
was one inch less in circumference than the right, but 
otherwise, there was no clear evidence of atrophy in either 
leg.  Range of motion in flexion was to 90 degrees in the 
right knee and 120 degrees in the left.  There is no 
reference in the examination report as to what extent, if 
any, the veteran experienced pain in the knees on motion, or 
incoordination, instability or fatigability during normal 
use.  The examiner's diagnosis was chondromalacia of the 
knee, bilaterally.  

Outpatient treatment records from the Huntington VAMC from 
1983 and 1984 showed complaints of bilateral knee pain and a 
diagnosis, based on X-ray findings, of post-traumatic 
arthritis of both knees.

If VA is notified of the existence of Social Security 
Administration (SSA) records, and their relevance to the 
issue under consideration, it is required to obtain those 
records, including any decisions by an SSA administrative law 
judge (ALJ), and to give that evidence appropriate 
consideration and weight.  See Baker v. West, 11 Vet.App. 
163, 169 (1998) (citations omitted).  In June 1987, the 
veteran was found disabled, for SSA purposes, for "severe 
degenerative joint disease of the cervical spine and both 
knee joints with significant restriction in the use of the 
left arm."  An ALJ, reviewing VA medical examination and 
treatment reports, which are of record, determined that the 
back and knee disabilities, "essentially limited [the 
veteran] to sedentary work activities."  It is clear from 
the decision, however, that the veteran's age, education, 
cervical spine DJD and left arm impairment were significant 
factors in the SSA's finding.  These are factors which the 
Board may not consider in determining the appropriate 
disability rating for the veteran's knees.

In May 1989, the veteran testified before the Board, 
indicating that both of his knees gave way while walking due 
to weakness, muscle cramps or spasms, swelling and pain.  He 
reported "popping" in the knees and frequent swelling after 
walking.  He also indicated that he was told by medical 
personnel to use ice packs on the knees to reduce swelling.  
The Board considers the veteran's testimony on this and other 
occasions to be plausible and credible, and accepts his 
descriptions of pain in the knees and other current symptoms 
of knee disability.  A July 1989 examination conducted for VA 
by a private orthopedist in Huntington, West Virginia, 
however, found his knees to be essentially normal, except for 
some crepitus in the right knee.  X-rays of the knees were 
said to show spurring of the patellae, but were otherwise 
interpreted as normal.  Range of motion was from 0 to 100 
degrees, bilaterally.  Although the veteran reported constant 
pain in both knees, and inability to walk on stairs or rough 
terrain, there is no reference to painful motion, fatigue, 
etc., in the examiner's report.  Furthermore, despite the 
apparent absence of objective findings of disability (other 
than patellar spurring), the examiner diagnosed 
chondromalacia patellae, right more than left, and suggested 
further examination, to include arthroscopy (an invasive 
procedure) and "possible lateral release."  

In October 1990, the veteran had a second hearing before the 
Board, at which time he indicated that he now had constant 
pain in both knees, frequent swelling, and frequent giving 
way.  He testified that he was unable to squat to get into a 
bath and could no longer go up or down stairs.  Again, in the 
absence of positive evidence to the contrary, the veteran's 
testimony as to his symptoms is considered credible.

In March 1992, the veteran was admitted to the Lexington VAMC 
for a planned total right knee arthroplasty (TKA), the first 
of a bilateral TKA.  The operation was canceled, however, 
after determining that his condition was probably not then 
sufficiently debilitating for him to benefit from surgery.  
The veteran was told to reschedule surgery at his discretion 
when the pain became incapacitating.  A July 1993 VA 
examination noted the veteran's complaints of a "burning 
sensation" under the patellae, but found range of motion 
from 0-125 degrees in the left knee and 5-110 degrees in the 
right.  There was no indication of crepitus, effusion or 
swelling, instability or tenderness during the examination, 
although X-rays were said to show moderate arthritis of the 
knee joint, bilaterally.  Outpatient treatment records from 
June to December 1993 are essentially consistent with this 
report, although they show slightly reduced range of motion, 
from 5-90 degrees bilaterally.   

In February 1996, the veteran had a third hearing before the 
Board, sitting at Louisville, Kentucky.  At that time, he 
testified of continued and increasing pain in both knees, and 
reported that they hurt "all the time."  He stated that the 
pain had been present since at least 1989, sometimes relieved 
by medication which he took daily.  The veteran also reported 
that his knees would "lock up" once or twice daily, which 
interfered with his ability to stand or walk.  The veteran 
reported being able to walk about one-half mile, at most.

In August 1996, the veteran received an orthopedic and 
neurological examination at the Huntington VAMC, which noted 
osteoarthritis in all joints, bilateral crepitus in the 
knees, normal gait and full range of motion in the knees.  X-
rays of the knees showed "minimal" arthritic changes 
(compared to the "moderate" arthritic changes noted in July 
1993).  The examiner diagnosed bilateral chondromalacia 
patellae, with early degenerative osteoarthritis in both 
knees.  Contrary to the instructions of the Board in its May 
1996 remand, the examiner did not address the issues of pain, 
weakness, excess fatigability or incoordination.  Therefore, 
in May 1997, the claim was remanded yet again. 

In January 1998, the veteran was examined at the Huntington 
VA Medical Center (VAMC).  The symptoms described by the 
veteran were consistent with those previously noted, i.e., he 
reported being in constant pain, unable to climb stairs as a 
result of pain, had increased pain after walking short 
distances, and often had his knees "give-way" due to pain.  
He also described swelling in the knees, particularly by the 
end of the day.  Objectively, the VA physician indicated that 
the veteran walked "like a zombie," with his knees slightly 
flexed to avoid pain.  He could not squat, and reported pain 
during range of motion and stability testing.  The muscle 
groups of the "entire [lower] left extremity" were 
atrophied, and the right knee was swollen, with a "lumpy-
bumpy appearance."  The veteran had range of motion from 0 
to 90 degrees in the right knee and 0 to 100 degrees in the 
left knee.  However, the physician reported that the veteran 
kept his distal extremities in 10 degrees' flexion at the 
knee "for comfort reasons."  Crepitus was observed in both 
knees.  

The examiner's relevant diagnoses included bilateral 
chondromalacia patella, osteoarthritis of the knees 
bilaterally and mild effusion of the right knee, with an 
observation that the primary manifestation of the veteran's 
knee condition was pain with weight bearing in flexion.  The 
examiner also commented that functional impairment due to 
pain included impaired gait and posture, inability to sit and 
rise from a chair in a normal fashion, and pain-limited range 
of motion.  Since no objective signs of instability were 
found in diagnostic testing, the examiner suggested that the 
knee instability reported by the veteran ("giving way") was 
due to acute exacerbation of pain, rather than any mechanical 
cause.  She also noted "marked" fatigability, 
incoordination and pain which "would limit his day-to-day 
living experiences."  A May 1998 addendum to the examination 
report indicated that the veteran's back condition did not 
affect or relate to his knee and leg pain.

The RO has rated the veteran's bilateral knee condition under 
38 C.F.R. § 4.71a, DC 5010-5257, indicating that the 
veteran's traumatic arthritis/chondromalacia is being 
evaluated on the basis of its residual symptomatology, i.e., 
impairment of the knee involving subluxation or lateral 
instability.  See 38 C.F.R. § 4.27.  Under DC 5257, a 10 
percent rating is assigned where this condition is deemed 
slight.  A 20 percent rating is appropriate for moderate 
impairment, while assignment of a 30 percent rating requires 
a severe knee impairment manifested by recurrent subluxation 
or lateral instability.

Under the rating schedule, arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  
Degenerative arthritis in turn will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable (0 percent) under the appropriate code, a 
rating of 10 percent is warranted for each major joint or 
group of minor joints affected by limitation of motion.  38 
C.F.R. § 4.71a, DC 5003.  In a precedential opinion, the VA 
General Counsel has held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
diagnostic codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  See VAOPGCPREC 23-97 (O.G.C. Prec. 23-97), 
62 Fed. Reg. 63604 (Dec. 1, 1997); cf. Esteban v. Brown, 6 
Vet.App. 259, 261-62 (1994) (facial scars to be rated 
separately for pain and disfigurement).

The veteran's limitation of motion due to his bilateral 
arthritis is in flexion of the leg at the knee, which is 
rated under 38 C.F.R. § 4.71a, DC 5260.  This diagnostic code 
provides a disability evaluation of 0 percent where flexion 
is limited to 60 degrees, 10 percent with flexion limited to 
45 degrees; 20 percent with flexion limited to 30 degrees, 
and 30 percent where flexion of the leg is limited to 15 
degrees.  

In evaluating the severity of a disability, consideration 
also must be given to the potential application of various 
other provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran.  See Suttmann v. Brown, 5 
Vet.App. 127, 133 (1993); Schafrath v. Derwinski, 1 Vet.App. 
589, 592-593 (1991).  This includes evaluation of the effect 
of pain on a claimant's disabilities.  A body part which 
becomes painful on use must be regarded as seriously disabled 
when the pain is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  See generally 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet.App. 202 (1995); Voyles v. Brown, 5 Vet.App. 
451, 453 (1993).

The latest (January 1998) VA examination findings clearly 
indicate that the veteran's bilateral knee condition is most 
appropriately rated as arthritis, with its primary residual 
being limited flexion of the leg due to knee joint pain.  To 
the extent that any instability of the knees exists (in the 
form of "giving way"), the Board finds that it is secondary 
to the veteran's pain on flexion, and constitutes further 
evidence of the limitation movement due to pain, rather than 
a separate, ratable disability.  

The veteran's pain, and his resultant limitation of movement, 
are severe.  There appears to be no doubt on the examiner's 
part that the veteran's unusual gait and posture, caused by 
the veteran's inability to flex voluntarily beyond 10 
degrees, are genuine manifestations of pain.  Objective 
indicators supporting the veteran's reported pain include 
crepitus, swelling, atrophy and unusual physical appearance 
of the right knee.  Based on the January 1998 examination 
report, giving due regard to the effects of pain on the 
function of the knees, the veteran presently appears entitled 
to a 30 percent rating for each knee for limitation of 
flexion to no more than 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.

Generally, the medical evidence pertaining to the veteran's 
bilateral knee arthritis shows that the condition has become 
significantly more severe in recent years than at the time 
the veteran filed his claim in 1986.  For example, 
examination and treatment records through 1986 document pain 
and tenderness in both knees with objective evidence such as 
crepitus and puffiness supporting these reports, but the 
veteran otherwise appeared to be able to walk about, with a 
slight limp.  Range of motion testing shows flexion 
bilaterally to a degree which would ordinarily not permit 
assignment of even a 0 percent rating under 38 C.F.R. 
§ 4.71a, DC 5260.  However, as noted in prior Board and Court 
remands, these measurements did not discuss or account for 
any limitation on flexion which might result from the pain 
caused by the veteran's bilateral arthritis.

It is obvious from the veteran's 1992 admission for a TKA, 
despite the fact that the procedure was canceled, that his 
physician(s) considered his bilateral knee disability to be 
of sufficient severity to warrant surgical intervention.  
Although the July 1993 VA examination report does not show 
crepitus, effusion or swelling noted on prior examinations, 
the pain and swelling in the veteran's knees were variable 
from time to time, and the absence of such symptoms cannot be 
taken to show any permanent improvement. See Ardison v. 
Brown, 6 Vet.App. 405, 407-408 (1994).  Outpatient treatment 
records from the same general time show somewhat greater 
restriction on flexion, though still to a non-compensable 
degree.

By the veteran's own testimony, in February 1996, he was 
still able to walk about one-half mile.  However, he 
described increasing, continuous pain in both knees, with 
locking.  He had previously testified that he was no longer 
able to go up or down stairs, and had difficult squatting, 
due to pain.  Even considering these reports of pain and 
limited motion, however, the Board concludes that the 
veteran's apparent ability to walk up to one-half mile 
remains in contrast with the extreme limitation of flexion 
and movement documented in the January 1998 examination.  
Accordingly, the Board finds that the 30 percent rating for 
each knee under 38 C.F.R. § 4.71a, DC 5260, is not 
demonstrated earlier than January 9, 1998.  See 38 C.F.R. 
§ 3.400(o)(1).

With respect to the veteran's disability prior to January 
1998, the Board finds that the veteran's bilateral knee 
condition was manifested essentially by continuous pain of 
varying degree, intermittent periods of effusion or swelling 
in the knees, worsened by activity, and occasional "giving 
way" of the lower extremities in flexion caused by muscle 
spasm or cramps due to pain.  

The absence of specific medical evidence as to the functional 
effect of pain on the veteran's knee from 1986 to 1998 makes 
evaluation on the basis of limitation of flexion somewhat 
speculative.  However, giving due weight to the veteran's 
testimony at his RO and Board hearings during this period of 
time, the Board infers that pain and irritation caused by his 
arthritis and/or chondromalacia was responsible for the 
locking, giving way, swelling, crepitus and limitation of 
movement shown on examination and treatment reports.  In 
light of the degeneration of the cartilage, the Board finds 
it is permissible to rate the veteran's knee disability for 
this period of time by analogy to dislocated semilunar 
cartilage under 38 C.F.R. § 4.71a, DC 5258.  Rating by 
analogy is appropriate where an unlisted condition is 
encountered, and a closely related condition which 
approximates the anatomical localization, symptomatology and 
functional impairment is available.  38 C.F.R. § 4.20.  

In particular, DC 5258 provides for a 20 percent evaluation 
where the disability includes frequent episodes of 
"locking," pain, and effusion into the joint.  This rather 
closely describes the veteran's symptoms from 1986 through 
1998, and the Board concludes that assignment of a 20 percent 
rating is warranted for the claim period prior to January 9, 
1998.  In the absence of evidence of ankylosis of the knee, 
severe subluxation or lateral instability, compensable 
limitation of motion in flexion or extension, or of 
impairment of the tibia and fibula, no higher evaluation is 
for assignment.  As noted, the veteran's symptoms are 
partially but clearly secondary to the bilateral arthritis of 
the knee joint which, accordingly, may not be assigned a 
separate rating.  See 38 C.F.R. § 4.14; see also Esteban, 
supra.

Finally, when evaluating an increased rating claim, the Board 
may affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or it may reach such a conclusion 
on its own.  See Floyd v. Brown, 8 Vet.App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet.App. 337, 338-339 (1996).  In this 
case, there has been no assertion or showing that the 
veteran's service-connected bilateral knee disability has 
necessitated frequent periods of hospitalization.  The knee 
disability, in combination with other factors and 
disabilities, has been found to cause marked interference 
with employment such as to constitute a disability for SSA 
purposes.  However, the knee disability, individually, has 
not been alleged or shown to be responsible for the veteran's 
unemployability or to warrant departure from the rating 
schedule's awards for "average impairment in earning 
capacity."  See 38 C.F.R. § 4.1.  In the absence of such 
factors, the Board finds that the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards" and need not remand this matter to the 
RO for consideration.  See Bagwell, 9 Vet.App. at 338-339; 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

A rating of 20 percent, but no greater, for chondromalacia of 
the right knee with traumatic arthritis is granted prior to 
January 9, 1998.

A rating of 20 percent, but no greater, for chondromalacia of 
the left knee with traumatic arthritis is granted prior to 
January 9, 1998.

A rating of 30 percent, but no greater, for chondromalacia of 
the left knee with traumatic arthritis is granted, effective 
as of January 9, 1998.

A rating of 30 percent, but no greater, for chondromalacia of 
the right knee with traumatic arthritis is granted, effective 
as of January 9, 1998, all subject to criteria governing 
payment of monetary benefits.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

